                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 MACK MANDRELL LOYDE,                         )
                                              )
        Plaintiff,                            )
                                              )         NO. 3:20-cv-00710
v.                                            )         JUDGE RICHARDSON
                                              )
CORIZON HEALTH, INC., et al.                  )
                                              )
        Defendants.                           )
                                              )


                         ORDER AND MEMORANDUM OPINION

       Pending before the Court is Defendant Carolynn Kolesnikoff’s Motion to Set Aside Entry

of Default (Doc. No. 45, “Motion”). Plaintiff Mack Mandrell Loyde has responded in opposition

to the Motion. (Doc. No. 48). For the following reasons, the Motion will be granted.

                                       BACKGROUND

       On August 20, 2020, Plaintiff filed his Complaint in this Court against seven defendants,

including Defendant Kolesnikoff. (Doc. No. 1). Plaintiff served Defendant Kolesnikoff on

September 22, 2020. (Doc. No. 12). On November 24, 2020, Plaintiff filed a motion for entry of

default judgment against Defendant Kolesnikoff. (Doc. No. 29). The magistrate judge held an

initial case management conference on December 2, 2020, and Defendant Kolesnikoff appeared

at the conference. (Doc. No. 31). The magistrate judge instructed Defendant Kolesnikoff to enter

an appearance in the case and respond to the pending motion for entry of default. (Id. at 3). On

December 14, 2020, the Clerk entered default against Defendant Kolesnikoff pursuant to Federal

Rule of Civil Procedure 55(a). (Doc. No. 39). On February 22, 2021, Defendant Kolesnikoff filed




     Case 3:20-cv-00710 Document 58 Filed 05/06/21 Page 1 of 7 PageID #: 237
the instant Motion, seeking to set aside the entry of default against her. Plaintiff has not filed a

motion for default judgment against Defendant Kolesnikoff.

                                             LEGAL STANDARD

         Pursuant to Federal Rule of Civil Procedure 55(c), a district court may set aside an entry

of default for good cause, and “the district court enjoys considerable latitude under the ‘good cause

shown’ standard of Rule 55(c) to grant a defendant relief from a default entry.” O.J. Distrib., Inc.

v. Hornell Brewing Co., Inc., 340 F.3d 345, 353 (6th Cir. 2003).1 To determine whether relief is

available to the movant, the court considers (1) whether culpable conduct of the defendant led to

the default, (2) whether the defendant has a meritorious defense, and (3) whether the plaintiff will

be prejudiced.” Dassault Systemes, SA v. Childress, 663 F.3d 832, 839 (6th Cir. 2011) (citing

United Coin Meter Co. v. Seaboard C. R.R., 705 F.2d 839, 844 (6th Cir. 1983)). A court reviewing

a Rule 55(c) motion should be “extremely forgiving to the defaulted party and favor a policy of

resolving cases on the merits instead of on the basis of procedural missteps.” U.S. v. $22,050.00

U.S. Currency, 595 F.3d 318, 324 (6th Cir. 2010). “Any doubt should be resolved in favor of the

petition to set aside the judgment so that cases may be decided on their merits,” United Coin, 705

F.2d at 846, and the Court must “‘construe[ ] all ambiguous or disputed facts in the light most




         1
            In her Motion, Defendant Kolesnikoff relies on Rule 60(b), which employs a more stringent standard for
setting aside default judgments than the “relatively relaxed ‘good cause’ standard [under Rule 55(c)] for setting aside
a Clerk’s entry of default.” The Indep. Order of Foresters v. Ellis-Batchelor, No. CV 20-10619, 2021 WL 1650273,
at *2 (E.D. Mich. Feb. 4, 2021) (quoting U.S. v. $22,050.00 U.S. Currency, 595 F.3d 318, 324 (6th Cir. 2010)); see
also Dassault Systemes, SA v. Childress, 663 F.3d 832, 839 (6th Cir. 2011) (explaining that the more stringent Rule
60(b) standard does not apply unless “the court has determined damages and a judgment has been entered”).
Nevertheless, Defendant Kolesnikoff’s arguments are applicable because a Rule 60(b) analysis applies the same
factors as a Rule 55(c) analysis. Compare, United Coin Meter Co. v. Seaboard C. R.R., 705 F.2d 839, 845 (6th Cir.
1983) (to set aside a default judgment under 60(b), the moving party must demonstrate that: (1) its culpable conduct
did not cause the default; (2) it has a meritorious defense; and (3) the non-moving party will not be prejudiced by
setting aside the default judgment) with Waifersong, Ltd. Inc. v. Classic Music Vending, 976 F.2d 290, 292 (6th Cir.
1992) (setting forth elements to set aside an entry of default). Thus, in consideration of Defendant Kolesnikoff’s pro
se status, the Court will construe her Motion as one brought under Rule 55(c).




     Case 3:20-cv-00710 Document 58 Filed 05/06/21 Page 2 of 7 PageID #: 238
favorable to the defendant[ ],’ resolving any doubts in his favor.” Dassault Systemes, 663 F.3d at

841 (quoting INVST Fin. Grp., Inc. v. Chem-Nuclear Sys., Inc., 815 F.2d 391, 398 (6th Cir. 1987))

(alternations in original).

                                            ANALYSIS

          I. Whether Culpable Conduct of Defendant Kolesnikoff Led to the Default

          Turning to the first factor that must be considered—whether the default is the result of

culpable conduct—a defendant’s conduct leading to a default is willful or culpable if the defendant

“display[s] either an intent to thwart judicial proceedings or a reckless disregard for the effect of

its conduct on those proceedings.” Dassault Systemes, 663 F.3d at 841 (citing Shepard Claims

Serv., Inc. v. William Darrah & Assocs., 796 F.2d 190, 194 (6th Cir. 1986)). “[M]ere negligence

or failure to act reasonably is not enough to sustain a default.” $22,050.00 U.S. Currency, 595 F.3d

at 327.

          Defendant Kolesnikoff argues that her conduct was not culpable because she “mistakenly

believed that it was necessary for her to respond by way of attendance at the scheduled phone case

management meeting, which she did dutifully attend.” (Doc. No. 46 at 3). She avers in an affidavit

attached to the Motion that she “believed in good faith that [her] attendance at the Case

Management Conference in December 2020 was all that was required to date to actively participate

in [her] defense.” (Doc. No. 45-1 at ¶ 6). The magistrate judge’s initial case management order

notes that Defendant Kolesnikoff did indeed appear at the initial case management conference.

(Doc. No. 31). Additionally, Defendant Kolesnikoff cites various health issues that she maintains

interfered with her ability to respond at the time she was served, and additionally contends that she

did not become aware that she could access the case filings via PACER until February 2021. (Doc.

No. 46 at 3).




    Case 3:20-cv-00710 Document 58 Filed 05/06/21 Page 3 of 7 PageID #: 239
       Plaintiff argues that Defendant Kolesnikoff’s acts were culpable because at the initial case

management conference the magistrate judge informed her that she would need to file an

appearance and respond to Plaintiff’s (at that time) pending motion for entry of default judgment,

and yet she took no action until she filed the instant Motion over two months later on February 22,

2021. (Doc. No. 48 at 3).

       Although Defendant Kolesnikoff could have taken more swift action, the Court is

cognizant that Defendant Kolesnikoff is proceeding pro se in this action, and therefore the Court

must hold her to a less stringent standard than it does those represented by counsel. See Bouyer v.

Simon, 22 F. App’x 611, 612 (6th Cir. 2001) (explaining that courts have a duty to “liberally

construe the briefs of pro se litigants and apply less stringent standards to parties proceeding pro

se than to parties represented by counsel”). Additionally, the Sixth Circuit has directed that “[a]ny

doubt should be resolved in favor of the petition to set aside the judgment so that cases may be

decided on their merits.” United Coin, 705 F.2d at 844-45. Thus, the Court concludes that

Defendant Kolesnikoff’s behavior fails to rise to the level of the particularly culpable conduct

required to deny a motion to set aside the default, because there is simply no indication that

Defendant Kolesnikoff “display[ed] either an intent to thwart judicial proceedings or a reckless

disregard for the effect of its conduct on those proceedings.” See Dassault Systemes, 663 F.3d at

841 (citing Shepard Claims Serv., 796 F.2d at 194). Accordingly, this factor weighs in favor of

granting the Motion.

       II. Whether Defendant Kolesnikoff has a Meritorious Defense

       The Court next considers whether Defendant Kolesnikoff has advanced a meritorious

defense. United Coin, 705 F.2d at 845. “[I]n order to establish a ‘meritorious defense,’ the

defendant must state ‘a defense good at law’ which is sufficient if it contains ‘even a hint of a




    Case 3:20-cv-00710 Document 58 Filed 05/06/21 Page 4 of 7 PageID #: 240
suggestion which, if proven at trial, would constitute a complete defense.’” Thompson v. Am. Home

Assurance Co., 95 F.3d 429, 434 (6th Cir. 1996) (quoting INVST Fin. Grp., 815 F.2d at 398-99).

The defendant does not have to demonstrate a likelihood of success on the merits; rather, this

inquiry focuses on “the determination of whether there is some possibility that the outcome of the

suit after a full trial will be contrary to the result achieved by the default.” South Elec. Health Fund

v. Bedrock Servs., 146 F. App’x 772, 777 (6th Cir. 2005). The test, therefore, is “not whether the

defendant will win at trial, but rather whether the facts alleged by the defendant would constitute

a meritorious defense if true.” In re Park Nursing Ctr., Inc., 766 F.2d 261, 264 (6th Cir. 1985). A

defense need not be supported by detailed factual allegations to be deemed meritorious. $22,050.00

U.S. Currency, 595 F.3d at 326.

        Defendant Kolesnikoff argues that “after a meticulous and thorough review of the material

facts,” she will be able to offer “substantial and material evidence that will directly refute the

Plaintiff’s position.” (Doc. No. 46 at 3). Plaintiff asserts that “Defendant Kolesnikoff has failed to

demonstrate that she has such a defense” because “she makes only the conclusory claim that such

a defense exist.” (Doc. No. 48 at 3).

        As noted above, in the context of setting aside default, the Sixth Circuit “does not require

that a defense be supported by detailed factual allegations to be deemed meritorious.” $22,050.00

U.S. Currency, 595 F.3d at 326. Although Defendant Kolesnikoff’s assertion of “substantial and

material evidence” that she contends will “refute Plaintiff’s position,” is indeed conclusory, “even

conclusory assertions may be sufficient to establish the ‘hint of a suggestion’ needed to present a

meritorious defense.” Dassault Systemes, 663 F.3d at 843 (citation omitted). Defendant

Kolesnikoff “is not obligated at this stage to provide detailed factual allegations,” id., and if

Defendant Kolesnikoff is able to “refute Plaintiff’s position” with “material evidence” as she




    Case 3:20-cv-00710 Document 58 Filed 05/06/21 Page 5 of 7 PageID #: 241
contends, then there is a “possibility that the outcome of the suit after a full trial will be contrary

to the result achieved by the default.” South Elec. Health Fund, 146 F. App’x at 777. Accordingly,

this factor weighs in favor of granting the Motion.

       III. Whether Plaintiff will be Prejudiced

       The Court next considers whether Plaintiff will be prejudiced by setting aside the default.

United Coin, 705 F.2d at 845. It is the plaintiff’s burden, in opposing the motion to set aside the

clerk’s entry of default, to point to, if not prove, some kind of negative impact—more than mere

delay—resulting from the defendant’s failure to timely file an answer. See Thompson, 95 F.3d at

433. This is because “[m]ere delay in satisfying a plaintiff's claim, if it should succeed at trial, is

not sufficient prejudice to require denial of a motion to set aside a default judgment” because every

default that has ever been set aside has necessarily embraced some delay in the proceedings. United

Coin, 705 F.2d at 845. “Nor does increased litigation cost generally support entry of default.”

Dassault Systemes, 663 F.3d at 842. Rather, the prejudice inquiry focuses on “the future prejudice

that will result from reopening the judgment, not prejudice that has already resulted from

defendant's conduct.” Id. (emphases added, citation omitted). For example, a delay “must result in

tangible harm such as loss of evidence, increased difficulties of discovery, or greater opportunity

for fraud or collusion.” Id. (citing INVST Fin. Grp., 815 F.2d at 398).

       With admirable candor, Plaintiff concedes that “there is likely little prejudice to [Plaintiff]

if the entry of default is set aside,” because the case is still in the discovery phase, and default

judgment has not yet been entered. (Doc. No. 48 at 4). Accordingly, this factor weighs in favor of

granting the Motion.




    Case 3:20-cv-00710 Document 58 Filed 05/06/21 Page 6 of 7 PageID #: 242
                                         CONCLUSION

       To be sure, Defendant Kolesnikoff’s response to the complaint, and the entry of default,

was not ideal. But it does not have to be.

       As discussed above, the Court finds that all three applicable factors weigh in favor of

granting the Motion. Recognizing this, and that the Sixth Circuit “favor[s] a policy of resolving

cases on the merits instead of on the basis of procedural missteps,” $22,050.00 U.S. Currency, 595

F.3d at 322, the Court GRANTS Defendant’s Motion and DIRECTS that the Clerk’s entry of

default (Doc. No. 39) be set aside.

       IT IS SO ORDERED.


                                                    ___________________________________
                                                    ELI RICHARDSON
                                                    UNITED STATES DISTRICT JUDGE




    Case 3:20-cv-00710 Document 58 Filed 05/06/21 Page 7 of 7 PageID #: 243
